Shepherd, P.J.
(concurring). I agree with the conclusion reached by the majority and join in its opinion. I write separately only to clarify the legal underpinnings of oúr analysis. I feel that the result is not only fair and reasonable, but also is consistent with what little authority exists in this area.
The general rule with respect to tame and domestic animals is that the brood belongs to the owner of the dam or mother. Kellogg v Lovely, 46 *221Mich 131, 133; 8 NW 699 (1881). The general rule applies "in the absence of an agreement to the contrary”. 4 Am Jur 2d, Animals, § 10, p 257. Thus, if the grantor in the present case had not reserved exclusive use and control and the profits to himself, we would hold in defendants’ favor. That result would follow from the creation by the deed of the joint tenancy. Defendants had a present interest as joint tenants in the herd when the gift was made. "Where property stands in the name of joint tenants with the right of survivor-ship, neither party may transfer the title to the premises and deprive the other of such right of survivorship.” Ames v Cheyne, 290 Mich 215, 218; 287 NW 439 (1939); see also Fuller v Fuller, 123 Mich App 592, 596; 332 NW2d 623 (1983). As joint owners of the herd, defendants would also have joint ownership of the offspring. Kellogg, supra.
There was no separate agreement contrary to the general rule in this case. Instead, the conveyance itself was qualified by the grantor’s retention of a life estate and the profits. As noted in the majority’s opinion, the only possible source of "profits” where beef cattle are concerned is sale of part of the herd. Therefore, the language of the deed takes the conveyance beyond the scope of the general rule.
This leaves us with two remaining inquiries, namely: What rights did the defendants have? and What were the plaintiff’s obligations, if any, to the defendants with respect to the herd? Again, I agree with the majority’s conclusion that plaintiff’s sole obligation as life tenant was to maintain the number of animals in existence at the time of the conveyance, i.e., 18 head of cattle. "[I]t is incumbent upon the life tenant to keep up the original number.” 4 Am Jur 2d, Animals, § 11, p 258. Any funds realized from the sale of any increase in the *222size of the herd beyond that number constituted the profits referred to in the deed.
The agreement to sell cattle provided that the herd not be reduced below 30 head. Therefore, we need not decide whether plaintiff could have sold 12 more animals and kept that additional profit as well. The plaintiff’s death has prevented him from obtaining any further profit from the herd. All animals remaining in the herd passed to defendants, as joint owners with rights of survivorship, by operation of law, whether they were among the original 18 or the offspring thereof. Kellogg, supra. The agreement not to reduce the herd to less than 30 head provided more than adequate protection of defendants’ rights.